1
     NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    NADIA AHMED
     ALEXANDRA MICHAEL
4    Assistant United States Attorneys
     501 Las Vegas Blvd., South, Ste. 1100
5    Las Vegas, Nevada 89101
     (702) 388-6336 / Fax: (702) 388-6418
6    Nadia.ahmed@usdoj.gov
     Alexandra.m.michael@usdoj.gov
7
     Representing the United States of America
8
                                UNITED STATES DISTRICT COURT
9                                    DISTRICT OF NEVADA

10    UNITED STATES OF AMERICA,                         2:18-cr-00067-APG-NJK

                               Plaintiff,
11
                                                        STIPULATION TO SENTENCING
                   vs.                                  (Fourth Request)
12
      RANDY JEROUSEK,
13
                               Defendant.
14
            IT IS HEREBY STIPULATED AND AGREED, by and between, the United States of
15
     America, through the undersigned, together with Daniel Hill, Esq., counsel for defendant
16
     RANDY JEROUSEK, that the sentencing hearing currently scheduled for February 7, 2019 at
17
     9:00 a.m., be vacated and set to February 19, 2019, or to a date and time convenient to the Court.
18
            This stipulation is entered into for the following reasons:
19
            1. The parties need a brief continuance to finalize their positions regarding sentencing.
20
            2. The Defendant is currently incarcerated and does not object to the continuance.
21
            3. Additionally, denial of this request for continuance could result in a
22
     miscarriage of justice.
23

24
                                                    1
1
            4. The additional time requested by this Stipulation is made in good faith and not
2
     for purposes of delay.
3
            5. This is the fourth request for a continuance of the sentencing hearing.
4
            DATED this 5th day of February, 2019.
5
     NICHOLAS A. TRUTANICH
6    UNITED STATES ATTORNEY
7                 /s/ Nadia Ahmed                                      /s/ Daniel Hill

8    ALEXANDRA M. MICHAEL                              DANIEL HILL, ESQ.
     NADIA J. AHMED                                    Counsel for Defendant Randy Jerousek
9    Assistant United States Attorneys

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                   2
1

2
                               UNITED STATES DISTRICT COURT
3                                   DISTRICT OF NEVADA

4     UNITED STATES OF AMERICA,
                                                           2:18-cr-00067-APG-NJK
5                             Plaintiff,

6                 vs.                                      ORDER

7     RANDY JEROUSEK,

8                            Defendant.

9           The ends of justice served by granting said continuance outweigh the best interest of the

10   public and the defendant in a speedy sentencing, since the failure to grant said continuance would

11   be likely to result in a miscarriage of justice, would deny the parties herein sufficient time and the

12   opportunity within which to be able to effectively and thoroughly prepare for sentencing, taking

     into account the exercise of due diligence.
13
            IT IS THEREFORE ORDERED that sentencing in the above-captioned matter currently
14
     scheduled    for   February    7,     2019   at   9:00    a.m.,   be   vacated   and   continued   to
15
                 February 19
     ___________________________,           2:00
                                  2019, at ______________ a.m./p.m. in Courtroom 6C.
16

17                                                           ANDREW P. GORDON
                                                             United States District Judge
18

19   IT IS SO ORDERED.

20   Entered: February 5, 2019

21

22

23

24
                                                       3
